Motion Granted in Part and Denied in Part; Brief Stricken; and Order filed
June 7, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00347-CV
                                    ____________

 ERNESTINE SOPHIE JIMENEZ AKA ERNESTINE SIERRA JIMENEZ
 AKA ERNESTINE GARCIA AKA ERNESTINE JIMENEZ GARCIA AKA
                  BAKER LEWIS, Appellant

                                          V.

                       ROSEMARIE Z. LEWIS, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1044770

                                    ORDER

      We notified the parties on March 30, 2018, that the case would be submitted
on the briefs on May 15, 2018. On May 14, 2018, the day before submission,
appellant filed a motion (1) asking us to post her amended brief, filed February 2,
2018 (the “First Amended Brief”), on the court’s website; and (2) seeking leave to
file a reply brief. No response to the motion has been filed.
       The attachments to the First Amended Brief, which span more than 1,700
pages,1 contain sensitive data. For example, and without limitation, the attachments
contain a bank account number and the name of a person who was a minor at the
time the underlying suit was filed. See Tex. R. App. P. 9.9(a)(2), (a)(3). The account
number and child’s name appear repeatedly throughout the attachments.

       Unless specifically required by statute, court rule, or administrative
regulation, a document containing sensitive data may not be filed unless the sensitive
data is redacted. Tex. R. App. P. 9.9(b). Appellant failed to redact the sensitive data.
See Tex. R. App. P. 9.9(c). As a result, the First Amended Brief may not be posted
on the Internet. Tex. R. App. P. 9.9(e).

       Accordingly, we GRANT IN PART and DENY IN PART appellant’s
motion and order as follows:

       1. The request for the First Amended Brief to be posted on the court’s website
          is DENIED.

       2. Appellant’s First Amended Brief is STRICKEN because it violates Tex.
          R. App. P. 9.9.

       3. Appellant may file a brief (a “Second Amended Brief”) subject to the
          following:

               a. The Second Amended Brief shall redact all sensitive data as defined
                  under Rule 9.9(a).

               b. The Second Amended Brief must delete any attachment not
                  required by Tex. R. App. P. 38.1(k), and may delete any reference
                  to such attachment.

               c. No new arguments are permitted in the Second Amended Brief.



1
 It is not necessary or helpful to the court to attach the entire clerk’s record as an appendix to the
brief.
                                                  2
      4. The Second Amended Brief is due by June 22, 2018. No extensions will
         be granted absent extraordinary circumstances.

      5. Appellant’s request for leave to file a reply brief is GRANTED. However,
         we will not delay issuance of an opinion awaiting appellant’s reply brief.



                                 PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby




                                        3